207 F.3d 394 (7th Cir. 2000)
UNITED STATES OF AMERICA,    Plaintiff-Appellee,v.JAMES EDWARD BRAGG, CHANCE CALVIN GAINES  and BUDDY VERNON FRAZIER,  Defendants-Appellants.
Nos. 99-1295, 99-1297 & 99-1346
In the  United States Court of Appeals  For the Seventh Circuit
Argued September 30, 1999Decided March 21, 2000

Appeal from the United States District Court  for the Western District of Wisconsin.  No. 98-CR-38-C--Barbara B. Crabb, Judge.
Before HARLINGTON WOOD, JR., COFFEY and EVANS, Circuit  Judges.
COFFEY, Circuit Judge.


1
On April 2, 1998,  Defendants-Appellants James Bragg ("Bragg"),  Chance Gaines ("Gaines") and Buddy Frazier  ("Frazier") were charged in a sixteen-count  indictment with violations of both the Clean Air  Act and the Social Security Act.1 In October  1998, Bragg, Gaines and Frazier entered guilty  pleas to count one of the indictment pursuant to  written plea agreements in which the government  agreed to drop the remaining counts. On January  28, 1999, a joint sentencing hearing was held and  Bragg, Gaines and Frazier were sentenced to 24,  33, and 30 months' imprisonment, respectively.2  On appeal, the defendants challenge their  sentencing adjustments for: (1) involving  vulnerable victims; (2) their aggravating roles  in the conspiracy; and (3) causing a "conscious  or reckless risk of serious bodily injury."  We  AFFIRM.

I.  BACKGROUND

2
For approximately 17 years, Frazier was a self-  employed labor contractor for asbestos-abatement  projects, supplying asbestos removal work crews  for projects in Alabama, Georgia, Florida,  Kentucky, Mississippi, North Carolina and  Tennessee. In their effort to carry out the  conspiracy, the defendants on two separate  occasions recruited men from a shelter for the  homeless in Chattanooga, Tennessee, known as the  "Community Kitchen."3 The first recruitment  occurred in February 1996, when Frazier recruited  more than a dozen men, including men from the  Community Kitchen, and drove them to Memphis,  Tennessee to attend a four-day asbestos  "supervisor/contractor" training course conducted  by Professional Services, Inc. Each worker was  required to "sign in" to the course with their  name and social security number. All the workers  passed the course, including Bragg who never  attended the course but was fraudulently "signed  in" by Frazier.4 Although Professional  Services, Inc. issued the supervisor training  course certificates (19 in all) in the name and  social security number of each worker who "signed  in," none of the men received their certificates;  they were sent to and retained by Frazier.


3
In August 1996, Frazier was hired as an  asbestos-abatement subcontractor to supply  asbestos removal labor and supervision at the  Weyerhaeuser plant in Marshfield, Wisconsin.  Frazier in turn hired his nephew Bragg and his  friend Gaines to help supervise the removal work.  At Frazier's direction, Gaines drove  approximately 8 workers from Tennessee to  Madison, Wisconsin, and joined Frazier and Bragg  to apply for asbestos-abatement supervisor  identification cards at the Wisconsin Department  of Health and Family Services. Except for Frazier  and only one of the workers, Terry Cameron, none  of the workers attended the Memphis training  course or received any formal training in  asbestos removal. Nevertheless, to secure the  supervisor identification cards, the defendants  fraudulently submitted the Memphis training  course certificates as proof of their crew's  training as asbestos-abatement supervisors.5


4
Defendants recruited men from the Community  Kitchen on a second occasion on approximately  September 19, 1996. Needing more men for the  Weyerhaeuser project, Bragg returned to Tennessee  and recruited another crew of workers. At  Frazier's direction, Bragg went to the Community  Kitchen and recruited approximately a dozen new  laborers. Although none of these men had any  formal training or certification in asbestos-  abatement work, Bragg drove these untrained  recruits some 800 miles to Marshfield, Wisconsin,  in the bed of an uncovered pickup truck. After  checking this crew into hotel rooms, they were  transported to the job site and immediately put  to work removing asbestos.


5
The Weyerhaeuser plant in Marshfield, Wisconsin  contained substantial amounts of "regulated  asbestos-containing material,"6 including  approximately 7,967 feet of pipe asbestos  insulation and 958 square feet of "mag block"  asbestos insulation. Under the Clean Air Act, any  "owner or operator of a renovation or demolition  activity" who removes a specified minimal  amount7 of "regulated asbestos-containing  material," must comply with numerous  requirements, including: (1) the "asbestos-  containing material" must be "adequately wet"  during stripping, cutting or removal operations;  (2) the "asbestos-containing material" must be  carefully lowered to the floor or ground and not  dropped, thrown, slid, or otherwise damaged; (3)  the "asbestos-containing material" must be sealed  in leak tight containers while wet; and (4) the  "asbestos-containing material" may not be  removed, disturbed, or otherwise handled unless  a foreman or management-level person who has been  trained in the means of complying with the  applicable standards is present on-site.8 In  general, applicable federal regulations9 also  require that any asbestos removed be secured with  "glove bags"10 or performed within a  "negative pressure enclosure."11


6
Relying on statements taken from the workers  and a subsequent investigation conducted by both  state and federal officials, it was revealed that  the defendants' asbestos removal operation failed  to comply with any of the regulations relating to  "negative pressure enclosures," glove bagging and  the "wetting" down of the asbestos prior to  removal. In fact, the homeless workers were  directed to "just get the asbestos material out  fast" and instructed to break the dry asbestos  off in chunks and then drop it into bags or let  it fall onto the plastic spread out over the  floor; again, all performed without sufficient  water to properly moisten the asbestos and often  at night by flashlight.12 The investigation  also revealed that a homeless worker recalled  seeing asbestos "particles floating in the air."


7
The defendants' asbestos removal project fell on  hard times when the homeless men began to  complain about working long shifts, not being  paid and poor living conditions. Dependant on  Frazier for food and housing, many of the men  visited the local St. Vincent DePaul Society to  supplement the inadequate meals Frazier provided,  while others walked off the job and went so far  as to sleep on the streets. On September 26,  1996, the Marshfield Police questioned a man  sleeping on the streets and observed that he was  carrying identification indicating that he worked  at the Weyerhaeuser site. Another worker  contacted the police to complain about the  working conditions and supplied information  concerning the fact that they were not only  given, but instructed as well to use the false  identification cards. Around the same time that  these problems were arising, Gaines drove five of  the homeless men to the Wisconsin Department of  Health and Family Services in Madison, Wisconsin  on September 27, 1996, where, as before, he  submitted fraudulent applications for  identification cards using the Memphis training  certificates.13


8
In an effort to determine if there was any  validity to the various complaints, on October 1,  1996, Wisconsin state officials commenced an  unannounced inspection of the Weyerhaeuser site  and observed numerous violations of state  regulations and federal Clean Air Act regulations  dealing with asbestos removal, including, but not  limited to, substantial amounts of dry friable  asbestos, and the throwing of asbestos debris  bags out of second floor windows to the ground.  Once their misconduct was discovered, the  defendants immediately left the Weyerhaeuser site  and drove as many members of their crews as they  could accommodate back to Tennessee, leaving the  remaining homeless workers stranded in  Marshfield, Wisconsin.


9
Defendants Bragg, Gaines and Frazier were  arrested thereafter on different dates in April  1998, near Chattanooga, Tennessee, and, as  previously mentioned, pled guilty to count one of  the indictment in which they were charged with  conspiring to violate the Clean Air Act as well  as the Social Security Act. At sentencing, the  judge ordered upward adjustments for their Clean  Air Act offenses as follows: two levels for each  of the defendants because under United States  Sentencing Commission, Guidelines Manual, sec.  3A1.1(b) (Nov. 1998), the offense involved  vulnerable victims; four levels for Frazier under  U.S.S.G. sec. 3B1.1(a), for his leadership role  in the conspiracy as the "organizer or leader" of  a criminal activity involving five or more  persons; and only three levels for Gaines and  Bragg under U.S.S.G. sec. 3B1.1(b), as they were  determined to be merely "managers or supervisors"  of a criminal activity. With respect to the  penalties imposed for their Social Security Act  offenses, the judge adjusted each Defendant's  offense level by seven under U.S.S.G. sec.  2F1.1(b)(6)(a), after finding that the offense  involved "the conscious or reckless risk of  serious bodily injury."14

II.  ISSUES

10
On appeal, the defendants do not challenge  their plea agreements or the designation of their  base offense levels; they only challenge the  previously mentioned upward adjustments for:  involving "unusually vulnerable" victims; their  aggravating role in the crimes; and involving  "the conscious or reckless risk of serious bodily  injury."

III.  DISCUSSION
A.  Vulnerable Victim

11
The defendants initially challenge the district  court's two point vulnerable victim adjustments  by arguing that: (1) the government failed to  demonstrate specific evidence of the homeless  workers' unusual vulnerability; (2) economic  status can never be grounds for vulnerability;  and (3) the government failed to establish that  the "victims were targeted on account of their  vulnerability."15 We review de novo a  district court's application of a sentencing  guideline but defer to its findings of fact  unless they are clearly erroneous. See United  States v. Castellanos, 165 F.3d 1129, 1131 (7th  Cir. 1999). "To the extent the sentencing  decision involves questions of fact, we will not  disturb the district court's findings unless we  have a definite and firm conviction that a  mistake has been made." United States v.  Brierton, 165 F.3d 1133, 1137 (7th Cir. 1999). A  sentencing judge's factual findings that a  defendant preyed on "unusually vulnerable"  victims is reviewed for clear error. See United  States v. Snyder, 189 F.3d 640, 649 (7th Cir.  1999), cert. denied, 120 S. Ct. 839 (2000).


12
Under U.S.S.G. sec. 3A1.1(b)(1), the sentencing  judge must enhance a defendant's sentence by two  levels if "the defendant knew or should have  known that a victim of the offense was a  vulnerable victim." The accompanying application  note explains that this adjustment


13
applies to offenses involving an unusually  vulnerable victim in which the defendant knows or  should have known of the victim's unusual  vulnerability. The adjustment would apply, for  example, in a fraud case in which the defendant  marketed an ineffective cancer cure or in a  robbery case in which the defendant selected a  handicapped victim.


14
U.S.S.G. sec. 3A1.1, cmt. (n.2) (emphasis added).


15
In this case, the district court found that the  workers recruited from the Tennessee homeless  shelter were particularly susceptible due to  their poverty, homelessness and other factors  that led them to spend time at the shelter,  including the possibility that they were seeking  "help with their alcohol problems or drug  problems, for literacy training, for help with  psychiatric problems, [and] for help with just  learning how to get a job." The judge further  found that the fact that Gaines traveled more  than 800 miles from Wisconsin to Tennessee to  recruit the homeless men from the Community  Kitchen strongly suggests that they were selected  due to their vulnerability. In making her  conclusions, the sentencing judge relied upon  various evidence, including: a report from the  assistant director of the Community Kitchen;  evidence and statements made in relation to the  defendants' recruitment of the workers; and a  report from the director of services for the St.  Vincent DePaul Society outreach facility,  describing how the homeless workers visited the  facility seeking food, clothing and other basic  services. The judge thus concluded,


16
I am persuaded that the defendants in this case  did target vulnerable victims when they went to  a homeless shelter and recruited people that they  could talk into coming up to Wisconsin. People  they had good reason to suspect were not well-  connected, would not complain about conditions  that any other worker would complain about, who  were absolutely destitute, who might very well  have drug, alcohol and psychiatric problems and  would be even less in a position to show any sign  of resistance to the conditions to which they  were going to be subject[ed].


17
In light of the sentencing judge's well supported  factual findings and the deference we necessarily  afford them, we are of the opinion that the  court's finding of "unusual vulnerability" was  based on sufficiently specific evidence.16


18
Additionally, the defendants' argue that  "economic status can never be grounds for  vulnerability" and furthermore that the  government was required to establish that they  targeted the victims due to their vulnerability.  In essence, the defendants attack the court's  findings for equating the homeless workers'  unemployment with "unusual vulnerability." The  court's findings, however, relied on many factors  other than unemployment, including the fact that  the homeless men were "absolutely destitute" and  might very well have had literacy, "drug, alcohol  and psychiatric problems and would be even less  in a position to show any sign of resistance to  the conditions" that they faced. Indeed, the  defendants do not dispute that they specifically  recruited these untrained workers from a homeless  shelter, and acted unlawfully when exposing them  to uncapsulated asbestos particles and failed to  provide them with adequate asbestos removal  training or materials to contain the asbestos.


19
Further, though we believe the facts clearly  establish "targeting,"17 we wish to make  clear that the government is not required to show  that the defendants targeted the victims on  account of their vulnerability. As we ruled in  Snyder, 189 F.3d at 649, pursuant to the  Sentencing Commission's November 1, 1995  amendments to the Sentencing Guidelines, there no  longer is a requirement that the sentencing judge  find that a defendant specifically targeted a  victims' vulnerability under section 3A1.1.  Defendants even acknowledge in their brief that  the application notes to section 3A1.1 were  amended in 1995, specifically removing any  "target[ing]" requirement. Indeed,    [t]he 'vulnerable victim' sentencing [adjustment]  is intended to reflect the fact that some  potential crime victims have a lower than average  ability to protect themselves from the criminal.  Because criminals incur reduced risks and costs  in victimizing such people, a higher than average  punishment is necessary to deter the crimes  against them.


20
United States v. Grimes, 173 F.3d 634, 637 (7th  Cir. 1999). Taking into consideration these  reasons as well as incorporating the sentencing  judge's findings of fact, we reject the  defendants' arguments and conclude that the  judge's vulnerable victim adjustments were not  clearly erroneous.

B.  Aggravating Roles

21
The defendants do not challenge the court's  factual findings relating to their respective  leadership and supervisory roles in the criminal  violations; instead, they argue that their  aggravating criminal conduct was double counted  when it was used both to justify a sentencing  adjustment and to attach criminal liability in  the underlying conspiracy to violate the Clean  Air Act. This presents a legal question regarding  the meaning and application of the Guidelines and  hence triggers de novo review. See United States  v. Hach, 162 F.3d 937, 949 (7th Cir. 1998), cert.  denied, 119 S. Ct. 1586 (1999); Castellanos, 165 F.3d at 1131.


22
The bar on double counting "comes into play  only if the [underlying] offense itself  necessarily includes the same conduct as the  [adjustment]." See United States v. Senn, 129 F.3d 886, 897 (7th Cir. 1997) (emphasis in  original). Liability under the Clean Air Act  attaches to an "owner or operator" of pollution,  defined as "any person who owns, leases,  operates, controls, or supervises the facility  being demolished or renovated or any person who  owns, leases, operates, controls, or supervises  the demolition renovation operation." 40 C.F.R.  sec. 61.141. Conversely, in order for one to be  classified as a "leader" or "supervisor" for  purposes of an aggravating role sentencing  adjustment under U.S.S.G. sec. 3B1.1, a defendant  must have been the "organizer, leader, manager,  or supervisor of one or more other participants."  U.S.S.G. sec. 3B1.1, cmt. (n.2).18  Application Note Four illustrates the type of  leadership and supervision the adjustment  addresses:


23
In distinguishing a leadership and organizational  role from one of mere management or supervision,  titles such as "kingpin" or "boss" are not  controlling. Factors the court should consider  include the exercise of decision making  authority, the nature of participation in the  commission of the offense, the recruitment of  accomplices, the claimed right to a larger share  of the fruits of the crime, the degree of  participation in planning or organizing the  offense, the nature and scope of the illegal  activity, and the degree of control and authority  exercised over others. There can, of course, be  more than one person who qualifies as a leader or  organizer of a criminal association or  conspiracy. This adjustment does not apply to a  defendant who merely suggests committing the  offense.


24
U.S.S.G. sec. 3B1.1, cmt. (n.4).


25
A plain reading of the regulations relating to  criminal liability under the Clean Air Act and  the aggravating role adjustment guideline reveals  significant differences. The sentencing  adjustment does not automatically attach upon a  showing of Clean Air Act liability; hence, the  adjustment disregards mere "titles" and attaches  to conduct far more culpable than merely being an  "owner or operator." In other words, the  aggravating role adjustment addresses a  defendant's actual level of management and  responsibility "over the property, assets, or  activities of a criminal organization." U.S.S.G.  sec. 3B1.1, cmt. (n.2). Moreover, the aggravating  role adjustment considers a multitude of factors  that are not contemplated by the defendants'  underlying conspiracy to violate the Clean Air  Act, including the recruitment of accomplices,  the degree of planning or organizing, the nature  and scope of the crime and the degree of control  and authority exercised by the defendants. See  U.S.S.G. sec. 3B1.1, cmt. (n.4). Accordingly, an  individual who may be criminally liable as an  "owner or operator" of pollution under the Clean  Air Act, is not necessarily subject to the  aggravating role adjustment; the "owner or  operator" must independently qualify for the  adjustment with conduct that is more culpable and  involves a greater "exercise of management  responsibility" than is required for mere Clean  Air Act liability. Thus, because an owner or  operator's criminal liability under the Clean Air  Act would not necessarily result in a sentencing  adjustment for his or her aggravating role, we  reject the defendants' "double counting"  challenge and conclude that their sentences were  properly enhanced for their respective leadership  and supervisory roles in the conspiracy. See also  United States v. Lanzotti, Nos. 98-2728, 98-2750,  2000 WL 157484, at *4-5 (7th Cir. Feb. 15, 2000)  (rejecting a challenge that the sentencing judge  "double counted" when it used the same conduct to  establish a conspiracy offense and to justify an  obstruction of justice adjustment); Senn, 129 F.3d at 897 (rejecting a double counting  challenge to the captain/navigator smuggler  adjustment because the "bar on double counting  comes into play only if the offense itself  necessarily includes the same conduct as the  [adjustment]" (emphasis in original)).


26
C. Conscious or Reckless Risk of Serious Bodily  Injury


27
Under U.S.S.G. sec. 3D1.2, the sentencing judge  grouped the Clean Air Act and Social Security Act  offenses because they arose from acts that were  closely related as "one whole crime" and involved  the same victims (the homeless workers). Hence,  pursuant to sec. 3D1.3(a), the court sentenced  each defendant under the higher Clean Air Act  offense levels. Because the trial court sentenced  the defendants under the Clean Air Act offense  levels, "the conscious or reckless risk of  serious bodily injury" adjustments to the  defendants' Social Security Act offense levels  were not used to calculate their sentences.  Accordingly, in light of our above conclusion  that the defendants were properly sentenced under  their respective Clean Air Act resulting offense  levels, there is no need to address their  challenge to the Social Security Act offense  adjustments because it could not possibly affect  their sentences. See e.g., United States v.  Howard, 179 F.3d 539, 545 (7th Cir. 1999); United  States v. Dillon, 905 F.2d 1034, 1037-38 (7th  Cir. 1990).

CONCLUSION

28
We hold that the district court did not commit  clear error when it enhanced the defendants'  offense levels based upon vulnerable victims. We  also conclude that the sentencing judge properly  enhanced the respective defendants' sentences for  their aggravating roles in the crime and  correctly calculated their resulting offense  levels. The defendants' sentences are AFFIRMED.



Notes:


1
 Count one charged the defendants with engaging in  a dual-object conspiracy to: (1) knowingly remove  asbestos in violation of the Clean Air Act; and  (2) fraudulently use social security account  numbers to obtain false identification cards for  asbestos workers in violation of the Social  Security Act. Counts two and three charged  Defendants with substantive violations of the  Clean Air Act. Counts four through sixteen  consisted of thirteen substantive counts  concerning the fraudulent use of social security  numbers.


2
 The United States filed a motion under Federal  Rule of Criminal Procedure 35(b) to reduce  Gaines's sentence based on his "substantial  assistance" in an unrelated criminal proceeding.  On April 7, 1999, the judge resentenced Gaines to  23 months' imprisonment.


3
 The Community Kitchen is a church-run  nondenominational "day" shelter, "dedicated to  the prevention, education, and intervention of  homelessness and hunger." Among other things, the  Community Kitchen provides meals, clothing,  showers, referrals to overnight shelters,  literacy training, job postings and health care  for the needy in the Chattanooga area. Included  in its health care services, the Community  Kitchen also provides treatment for substance  abuse and mental health problems.


4
 It appears from the record that the workers were  required to study written course material. For  reasons unexplained, even though some of the men  could neither read nor write, they too passed the  course and were considered qualified to  participate in the removal of asbestos from  buildings and homes.


5
 The Wisconsin Department of Health and Family  Services issued the supervisor identification  cards to the names and social security numbers  referred to on the Memphis supervisor training  course certificates. Thus, the defendants  instructed the workers to memorize and assume the  names and social security numbers indicated on  the training certificates and their ID cards in  case they were confronted on the job site.


6
 "Regulated asbestos-containing material" includes  any material containing more than one percent of  asbestos that is "friable," that is, "when dry,  can be crumbled, pulverized, or reduced to powder  by hand pressure."


7
 The regulations apply to demolition or renovation  operations that involve at least 260 linear feet  or 160 square feet of "regulated asbestos-  containing material."


8
 See generally 40 C.F.R. sec. 61.140, et seq.


9
 See generally 29 C.F.R. sec.sec. 1910.1001,  1926.1101; 59 Fed. Reg. 40964 (1994).


10
 A glove bag is "a 60 x 60 inch impervious plastic  bag-like enclosure affixed around an  asbestos-containing material, with glove-like  appendages through which material and tools may  be handled." During glove bagging, a small water  bottle is typically inserted and sealed inside  the glove bag to moisten the asbestos prior to  removal, as is done, for example, when removing  the asbestos insulation covering a hot water  pipe.


11
 A "negative pressure enclosure" is made of  impermeable plastic that seals off the outside  air around the area where workers are removing  asbestos insulation. The enclosure can be of any  configuration, but must have less air pressure  than outside, as well as a high efficiency air  filter ("HEPA" filter) that removes any asbestos  particles from the air.


12
 In fact, according to Gaines, water was largely  unavailable to wet down the asbestos, or to wash  the asbestos fibers off the workers in the  "decontamination" shower enclosures because the  water pressure from the six inch water line was  too high. The Presentence Investigation Report  makes note of the fact that the defendants "did  not want to spend the money to reduce the water  pressure."


13
 It is unclear from the record whether on this  occasion Gaines applied for asbestos supervisor  identification cards or worker identification  cards.


14
 The sentencing judge, however, sentenced the  defendants only under their Clean Air Act crimes  because it resulted in a higher offense level for  each defendant. See U.S.S.G. sec. 3D1.3(a)  (requiring that sentencing be according to the  "the highest offense level of the counts in the  Group").


15
 A "vulnerable victim" is "a person . . . who is  unusually vulnerable due to age, physical or  mental condition, or who is otherwise  particularly susceptible to the criminal  conduct." U.S.S.G. sec. 3A1.1, cmt. (n.2).


16
 Moreover, in light of the considerable evidence  that demonstrated that the homeless workers had  many more problems than just homelessness,  including financial, literacy, drug and  psychiatric problems, the defendants' claim that  some of the workers were not in fact "homeless"  is immaterial. The vulnerable victim adjustment  does not require any more exacting findings of  "unusual vulnerability" than were made here by  the sentencing judge. See, e.g., United States v.  Grimes, 173 F.3d 634, 637 (7th Cir. 1999)   (relying on the inference that only very  unsophisticated persons would fall victim to the  defendant's fraud scheme in support of a  vulnerable victim adjustment).


17
 Under the November 1, 1994 version of the  Sentencing Guidelines, "targeting" occurs when a  victim who is "unusually vulnerable due to age,  physical or mental condition or . . . otherwise  particularly susceptible to the criminal  conduct," sec. 3A1.1 (Nov. 1994), "is made a  target of criminal activity by the defendant."  sec. 3A1.1, cmt. (n.1) (Nov. 1994).


18
 A "participant" is defined as another person "who  is criminally responsible for the commission of  the offense." U.S.S.G. sec. 3B1.1, cmt. (n.1).